Gillespie, J.
On the first appearance of this case, it was held that the bill of complaint stated a cause of action and we reversed the case and remanded it for a trial on the merits, 91 So. 2d 545. On remand, a lengthy hearing was had and the chancellor then entered a decree denying the relief sought by complainants and dismissed the complaint.  After a careful review of the evidence adduced at the hearing on the merits, and after consideration of the *192several assigments of error, we are of the opinion that the chancellor correctly denied the relief sought by complainants.
Affirmed.
McGehee, C. Jand Hall, Lee and Ethridge, JJ., concur.